Title: To George Washington from Peter Muhlenberg, 2 May 1783
From: Muhlenberg, Peter
To: Washington, George


                  
                     Sir
                     Winchester Barracks May 2d 1783
                  
                  Enclosd I do myself the Honor to transmit Your Excellency, the proceedings of a Board of Officers, relative to the claim of Captn Vanse formerly of the 12th Virga Regt.
                  Since the cessation of Hostilities, I have not been Honord with a Line from the Secretary at War but the Recruiting Business, has been Stopt about Three Weeks, by Order of The Governor & Council—Returns of the Men at this post have been transmitted to the Secretary at War.  I have the Honor to be with the Highest respect Your Excellencys Most Obedt hble Servt
                  
                     P: Muhlenberg
                  
                Enclosure
                                    
                     
                         April 1783
                     
                     Proceedings of a Board of Officers Appointed to enquire into the Pretentions of Captain William Vanse, by Order of Brigadier General Muhlenburg, Commanding at the Post of Winchester Barracks.Colonel Wood President.Captains Johnston Kirkpatrick.Lieutents Baskerville Campbell Members.
                     Captain Vanse represents to the Board that at the Arrangement of the Virginia Line at Chesterfield Court House the 18th day of February 1781, which was made by Order of Major General Baron Steuben who then Commanded in the state of Virginia, and who had Published his Orders for a General Meeting of all the Officers of the Virginia Line; But he residing at the time, in One of the Frontier Counties of the State, had no notice of the General Orders ’till after the time Mentioned fore the rendezvous had Elapsed; and that the Board of Officers Appointed for the Arrangement of the Line had Proceeded to Supersede him.
                     It appears to the Board from Circumstances; and Captain Vanse Declaring to them upon Honor, that he was Unacquainted with the Order Published by Baron Steuben until the time had elapsed; Captain Vanse at the same time informed the Board that it wou’d have been his Determination had he been at the Arrangement, to have retired as a Supernumerary Captain with the emoluments of Officers returning from Service under the Resolutions of Congress of the 3d and 21st October 1780.  The Board having made every enquiry, have not been able to Ascertain, whether the Proceedings of the Board of Arrangement at Chesterfield Court House had ever been Approved or Disapproved by the Commander in Chief.  they are therefore Unanimously of Opinion, that Captain Vanse Ought to be entitled to the emoluments of a Supernumerary, Captain under the Resolutions of Congress of the 3d and 21st October 1780, and are further of Opinion that these Proceedings be referred to the Commander in Chief.
                     
                        James Wood. President
                     
                  
                  
               